—Order unanimously affirmed without costs. Memorandum: Following a fact-finding hearing, Family Court determined that respondent had sexually abused his daughter Yvonne. We reject respondent’s argument that petitioner failed to establish abuse by a preponderance of the evidence because the child’s out-of-court statements are not credible and were not corroborated (see, Family Ct Act § 1046 [a] [vi]). The evidence showed that the child’s disclosures of abuse were consistent. Petitioner’s expert validation witness testified that in her opinion Yvonne was sexually abused by respondent. The witness based her opinion upon the child’s consistent disclosures and the range of symptomatic behavior the child exhibited. That validating evidence constituted sufficient corroboration of Yvonne’s statements to support the court’s determination (see, Matter of Latisha V., 175 AD2d 839). We conclude that the court’s determination was supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]). (Appeal from Order of Jefferson County Family Court, Hunt, J. — Child Abuse.) Present — Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.